      5:20-cv-03521-MGL         Date Filed 09/01/21      Entry Number 38         Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               ORANGEBURG DIVISION

CHANUET KEENEN TUCKER,                            §
         Plaintiff,                               §
                                                  §
vs.                                               §
                                                  §    Civil Action No. 5:20-03521-MGL
CPT. S. WEEKS; OFF. PAYTON; NURSE                 §
RICHER; and COOK K. MOORE,                        §
            Defendants.                           §


      ORDER ADOPTING THE AMENDED REPORT AND RECOMMENDATION
         AND DISMISSING PLAINTIFF’S COMPLAINT WITH PREJUDICE

       Plaintiff Chanuet Keenen Tucker (Tucker), proceeding pro se, filed this civil action against

Captain S. Weeks, Officer Payton, Nurse Richer, and Cook K. Moore (collectively, Defendants),

alleging violations of his constitutional rights pursuant to 42 U.S.C. § 1983.

       This matter is before the Court for review of the amended Report and Recommendation

(Report) of the United States Magistrate Judge suggesting Tucker’s complaint be dismissed with

prejudice for failure to prosecute pursuant to Fed. R. Civ. P. 41(b). The Report was made in

accordance with 28 U.S.C. § 636 and Local Civil Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court
      5:20-cv-03521-MGL           Date Filed 09/01/21      Entry Number 38        Page 2 of 2




may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

         The Magistrate Judge filed the Report on July 16, 2021. To date, Tucker has failed to file

any objections. “[I]n the absence of a timely filed objection, a district court need not conduct a de

novo review, but instead must ‘only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416

F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note). Moreover,

a failure to object waives appellate review. Wright v. Collins, 766 F.2d 841, 845–46 (4th Cir.

1985).

         After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the

judgment of the Court Tucker’s complaint is DISMISSED WITH PREJUDICE for failure to

prosecute under Rule 41(b).

         IT IS SO ORDERED.

         Signed this 1st day of September 2021, in Columbia, South Carolina.

                                                       s/ Mary Geiger Lewis
                                                       MARY GEIGER LEWIS
                                                       UNITED STATES DISTRICT JUDGE


                                           *****
                                NOTICE OF RIGHT TO APPEAL

         The parties are hereby notified of the right to appeal this Order within thirty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                  2
